t c memo united_states tax_court john s cooper jr petitioner v commissioner of internal revenue respondent docket no filed date john s cooper jr pro_se james c o’leary for respondent memorandum findings_of_fact and opinion gerber judge respondent determined an dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax and additions to tax under sec_6651 and a in the amounts of dollar_figure and dollar_figure respectively respondent also determined section references are to the internal_revenue_code as amended and in effect for the period under consideration rule references are to this court’s rules_of_practice and procedure an addition_to_tax under sec_6651 in his petition petitioner questioned the entire deficiency alleging that respondent was in error and more specifically that respondent’s agent had no authority to conduct an examination and that petitioner was not afforded due proce sec_2 during the administrative examination procedures respondent has orally moved that the court award sanctions under sec_6673 alleging that petitioner’s position is frivolous and interposed merely for delay we consider the following issues in this opinion whether petitioner has shown that respondent’s determination is in error and whether petitioner is liable for the additions to tax under sec_6651 sec_6651 and sec_6654 and whether damages should be awarded under sec_6673 petitioner has not made clear how he was not afforded due process or what he means by that term findings of fact3 petitioner had his legal residence in hyattsville maryland at the time his petition was filed during petitioner received wages in the amount of dollar_figure from equant inc he also received dollar_figure in interest from washington gas light federal credit_union petitioner did not file a federal_income_tax return for the or tax_year on date respondent mailed to petitioner a statutory_notice_of_deficiency determining an dollar_figure income_tax deficiency for petitioner’ sec_2002 tax_year in determining the income_tax deficiency respondent afforded petitioner a dollar_figure standard_deduction one dollar_figure personal_exemption and single filing_status to determine the tax_rate petitioner did not make any estimated_tax payments for and his federal_income_tax withholding was limited to dollar_figure for the parties’ stipulation of facts and the exhibits are incorporated by this reference at trial petitioner objected to the stipulation of facts that he had entered into some time prior to the scheduled trial date the stipulation is brief and contains basic information including the notice_of_deficiency petitioner’s address at the time the petition was filed and the facts that he received wage and interest_income during respondent’s counsel told petitioner if he did not stipulate the income figures respondent would call witnesses to testify about those items petitioner did not wish having his employer called to testify and agreed to the stipulation at trial petitioner claiming duress attempted to repudiate his agreement and force respondent to prove the items of income under those circumstances the court held that petitioner was bound to his stipulation and that respondent would be prejudiced if the stipulation was nullified the entire year respondent prepared a substitute return for petitioner’ sec_2002 tax_year under sec_6020 opinion the main thrust of petitioner’s position is that he owes no tax because respondent still has yet to identify a statutory duty obligation to petitioner which shows a tax due and owing to the u s treasury petitioner also contends that respondent has failed to show who created the notice_of_deficiency if the individual had proper authority or if procedures were followed in determining a deficiency existed first we address whether respondent has any burden to show that his determination of the income_tax deficiency is correct generally taxpayers bear the burden of proving that the commissioner’s determination is in error rule a 290_us_111 the burden_of_proof with respect to a factual issue relevant to liability for tax may shift to respondent where a taxpayer produces credible_evidence and certain other statutory requirements are met by the taxpayer sec_7491 in this case petitioner has not produced any credible_evidence and has not shown that he meets the statutory criteria for shifting the burden to respondent respondent has admitted that he has the burden of production with respect to the additions to tax and penalties see sec_7491 accordingly petitioner has the burden of showing that respondent’s income_tax deficiency determination is in error petitioner received income from wages and interest during hi sec_2002 tax_year petitioner has made several arguments in support of his position that respondent’s determination is either erroneous or fraudulent but he has stipulated and has not otherwise denied the receipt of the wage and interest_income for hi sec_2002 tax_year we note that all of petitioner’s arguments are specious and without substance and many of them have been offered by others who are merely attempting to avoid the payment of federal tax accordingly we hold that petitioner has not shown that respondent’s dollar_figure income_tax determination is in error next we consider whether petitioner is liable for additions to tax under sec_6651 and for failure_to_file a income_tax return or to pay the tax due for that year sec_6651 provides for an addition_to_tax for failure_to_file unless it is shown that the failure is due to reasonable_cause and not due to willful neglect similarly sec_6651 provides for an addition_to_tax for failure to pay the amount shown as tax on any return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect respondent has satisfied his burden of production with respect to the addition_to_tax under sec_6651 by means of documents and testimony showing that petitioner failed to file a federal tax_return in addition respondent caused to be prepared for petitioner’ sec_2002 tax_year a substitute return under the criteria of sec_6020 see 120_tc_163 accordingly respondent has met his burden of producing evidence that would support an addition for failure to pay the tax due for that year under sec_6651 petitioner presented no evidence showing that his failure_to_file or pay was due to reasonable_cause and not due to willful neglect as already mentioned petitioner has advanced several specious arguments as to why he should not have to file or pay tax none of his arguments suffice to show that he had reasonable_cause for his failure_to_file or pay accordingly we hold that petitioner is liable for the additions to tax for failure_to_file and failure to pay under sec_6651 and respectively next we consider whether petitioner is liable for the addition_to_tax under sec_6654 for failure to make estimated payments the required_annual_payment of estimated_tax as it relates to this case equal sec_90 percent of petitioner’s tax for sec_6654 petitioner’s income_tax deficiency for is dollar_figure required_annual_payment petitioner’s withholding_from_wages was dollar_figure and he made no payments of estimated_tax clearly he has not made the required_annual_payment of the statute there are other exceptions to the obligation to make estimated_tax payments set forth in sec_6654 but we do not find that petitioner comes within those exceptions accordingly we hold that petitioner is liable for the sec_6654 addition_to_tax for failure to make estimated_tax payments finally we consider respondent’s oral motion that sanctions be awarded under sec_6673 due to petitioner’s advancing frivolous and groundless arguments and or maintaining this proceeding for delay on at least two occasions prior to trial respondent advised petitioner that sec_6673 sanctions would be sought in this case on brief petitioner contended that his position is not frivolous he states mere questions about what laws information and procedures the respondent relied upon to conclude a deficiency exists do not constitute a frivolous position or argument petitioner here has made a concentrated effort to avoid the payment of his federal tax obligation he did not file a other measures of the required_annual_payment are inapplicable because respondent produced evidence that petitioner failed to file a return for hi sec_2001 and sec_2002 tax years see sec_6654 and ii nicholls v commissioner tcmemo_2006_218 return and his withholding was limited throughout petitioner’s dealings with respondent and the court he provided nothing but specious and well-worn arguments all of which represent nothing more that a baseless collateral attack on the real question of whether he had a federal tax_liability for the vast majority of petitioner’s arguments have already been addressed by this and other courts and are not worthy of further analysis by this court the remainder are irrelevant to the question we consider at trial petitioner attempted to thwart the litigation process by attempting to withdraw from his agreed stipulation at the last minute he presented no evidence or meaningful testimony at the trial and merely forced respondent and the court to the expense and use of time to air his groundless and sophistic technical arguments all of which were designed to delay the reporting and payment of petitioner’ sec_2002 tax_liability taxpayers who have been issued a notice_of_deficiency have a right to avail themselves of this federal tax forum petitioner by his failure to present evidence and the frivolousness of his argument has abused that right it appears to the court that the only reason petitioner pursued this litigation is for the purpose of delay under those aggravated circumstances we hold that petitioner is liable for a dollar_figure penalty under sec_6673 to reflect the foregoing order and decision will be entered for respondent
